Title: Thomas Jefferson to John Wayles Eppes, 25 June 1812
From: Jefferson, Thomas
To: Eppes, John Wayles


          Dear Sir Monticello June 25. 12.
          I recieved a week ago your favor of the 15th and should sooner have answered it, but that I have been awaiting the issue of a negociation between Jefferson and his uncle T. E. Randolph for a relinquishment of his lease of Pantops. the result of this is too doubtful to detain me longer from notifying my acceptance of your offer of Pantops on the terms of your letter, that is to say, for ten thousand Dollars, payable at the end of ten years from October next, paying interest annually after the three first years, during which three years you are to have the perception of the present rent in lieu of interest, and warranting you against all future demand for any thing more than your own & Francis’s rights. the formal writings, for carrying these conditions into execution to be exchanged as soon as convenient, and in the mean time our letters to stand evidences of the contract.The conversion of this contract into an exchange of lands in Bedford, equivalent in value to Pantops, may be the subject of future consideration, wherein we shall both be governed by the same object, the best interests of Francis. our writings therefore should not vest in him such a right in the present contract as to hinder an any alteration of it hereafter which we shall jointly think for his interest. 
           Mr Carr is not yet returned from the springs. I shall take care, on his return, to secure a place with him for Francis. I have no doubt it is the very best position which can be found for him. the warm attachment of all the pupils to mrs Carr is the result of her motherly & affectionate attentions to them. the neighborhood of Sam. Carr too & his family enlarges the number of those who will interest themselves in every thing relating to Francis.  present me respectfully to mrs Eppes, & for yourself & Francis accept my affectionte salutations 
          
            Th:
            Jefferson
        